Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/17/2021 has been entered.

DETAILED ACTION
	The following NON-FINAL Office Action is in response to communications filed on 08/17/2021 regarding application 16/375,882.

Status of Claims
	Claim(s) 1-12 are currently pending and are rejected as follows.

Response to Arguments – 101 Rejection
	Applicant’s amendments and arguments have been fully considered and are deemed to be persuasive.
	Accordingly, Examiner withdraws the previously applied 101 rejection.

Response to Arguments – 103 Rejection
	Applicant’s arguments in regards to the previously applied prior art rejection are rendered moot in view of the newly amended rejection below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-2, 5, and 7-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2003/0149586 A1) in view of Goodall (US 8090592 B1), Chistyakov (US 2019/0114420 A1) and further in view of Sadeghi (US 2014/0278448 A1)

Claims 1, 11, and 12–
	Chen discloses the following:
Executing, by one or more computer processors, first accumulation processing that includes accumulating, analysis reports in a storage device each of the analysis reports being a report generated by the one or more computer processors using any one of a plurality of predefined templates, each of the analysis reports including an analysis item regarding an analysis target and analysis results with respect to the analysis item. (Chen: Paragraph 8. "In a specific embodiment, the present invention provides an improved method of processing information for root cause analysis. The method includes inputting in a first format, structured data and/or unstructured data e.g., textual comments/notes and voice recordings from a real process from a service or manufacturing operation ... "; Paragraph 44, " ... this information by processing unstructured text and voice 125, populates the present database and presents analytical reports summarizing ... ")
Executing, by the one or more computer processors first extraction processing that includes, extracting, from each of the analysis reports accumulated, the analysis item and texts, each of the extracted texts including a character sequence representing an individual result of the analysis results (Chen: Paragraph 114. "The factors can include Symptom, Situation profile, and Outcome. Here, certain 
Executing, by the one or more computer processors, first identification processing that includes…, obtaining for a respect text of the converted texts from each analysis report, an analysis technique corresponding to the respective text by using correspondence information indicating a relationship between each text of the converted texts and a corresponding analysis technique (Chen: Paragraph 119, "The application includes multiple calculations for each indicator allowing identifying which indicators are most representative of a root-cause for a given symptom.)
Executing, by the one or more computer processors, generation processing that include obtaining, for the respective text extracted from each analysis report, an analysis pattern including: the analysis item extracted, the respective text extracted, and the analysis technique identified, the analysis pattern being associated with each analysis report (Chen: Paragraph 89, "The above sequence of steps provides a way of processing structured and unstructured data for the purpose of identifying a pattern and associating such pattern to an economic value. The present steps provide an easier way of improving a real process ... ")
Executing, by the one or more computer processors, third identification processing that includes obtaining other analysis patterns from each analysis report associated with the first analysis pattern ,the other analysis patterns being analysis patterns associated with each analysis report same as the first analysis 
Chen does not disclose the following, however, Goodall teaches the limitations below:
Executing, by the one or more computer processors, second identification processing that includes obtaining a first analysis pattern from among a plurality of analysis patterns obtained by the generation processing performed for the respective text of each analysis report, the obtained first analysis pattern including an analysis technique whose appearance frequency in the plurality of analysis patterns is equal to or lower than a threshold, the identified first analysis pattern being configured to calculate appearance frequency of each analysis technique in the plurality of analysis patterns. (Goodall: Column 2 line 59 - Column 3 line 11, "The "case" may comprise a general container for anomalies, sub-threshold and super-threshold scores, for preferred summaries and visualizations, for references to ancillary data, for URL's to pertinent information, to notes entered by users, and to descriptions of context. The contents of the case are in a single or multiple domains and uses collaborative evidence across the multi-domains to adjust a likelihood that the event should be investigated. This invention may provide a multi-domain anomaly pattern module (MDAP) that may be utilized in any area of anomaly detection ... "; Column 15 line 46 - Column 16 line 13, "Simply 
obtaining second analysis patterns from among the other analysis patterns, each of the second analysis patterns being an analysis pattern having a same pair of the analysis item and the text among analysis reports associated with the first analysis pattern. (Goodall: Column 5 lines 22 - 41, "the multi-domain anomaly pattern module (MDAP), according to various aspects of the invention, provides important contributions to the field of anomaly detection and various aspects of the MDAP rule will be addressed herein. For example, several aspects which will be addressed include: (1) Sustaining 'patterns of interest' generated either automatically or from manual input. These multi-domain patterns would persist in the MDAP data store and enable comparisons to new data received ... ")
obtaining other analysis reports from among the accumulated analysis reports in the storage device, each of the other analysis reports being an analysis report that does not includes an analysis pattern same as the first analysis pattern (Goodall: Column 11 lines 16 - 25, "The relationship of anomalies and cases can be more complex. For example, a case labeled respiratory in zip5=81506 may include data from multiple anomalies and the associated actions, possibly anomalies from different times in say a 4 week time period, or anomalies from zip5 region's that are neighbors to 81506 or syndromes related to "respiratory". The discussion of 
in response that at least any of the second analysis patterns is not included in each of the other analysis reports, executing, by the one or more computer processors, second accumulation, by the one or more  processing that includes generating, pattern information indicating a relationship between the analysis technique corresponding to the first analysis patterns the at least any one of the and the second analysis patterns; and accumulating the generated pattern information in the storage device (Goodall: Column 11 lines 16 - 25, "The relationship of anomalies and cases can be more complex. For example, a case labeled respiratory in zip5=81506 may include data from multiple anomalies and the associated actions, possibly anomalies from different times in say a 4 week time period, or anomalies from zip5 region's that are neighbors to 81506 or syndromes related to "respiratory". The discussion of this paragraph makes plain that an MDAP encompasses more complex patterns than exemplified in FIG. 9.")
Executing, by the one or more computer processors, second extraction processing that includes extracting, in response to acceptance of a new analysis report, the analysis item and the texts from the new analysis report; and (Goodall: Column 13 lines 31 - 64, "FIG. 14 illustrates data sources such as data source 1, 2 and 3, which may include primary, secondary or tertiary data. From these data sources, data extracts may be obtained, for example, the data extracts may be represented by a, b, c. Data extract a may come from source 1, data extract Kahlback-Leibler 
Executing, by the one or more computer processors output processing that includes; identifying a new analysis technique corresponding to the second analysis patterns by using the pattern information accumulated in a storage device in case that the analysis item and the texts extracted from the new analysis report are respectively equal to the analysis item and the text included in each of the second analysis pattern and (Goodall: Column 13 lines 31 - 64, "Next, FIG. 14 illustrates the application of various algorithms. These algorithms are shown as I, II, Ill, IV. For example, the MDAP may apply algorithms I and II to data extract a from source 1 or data algorithms I and III to data extract b and/or data algorithm IV to extract c. These anomaly detection algorithms typically generate an anomaly when a standardized score is produced by an algorithm specific to a particular time, place and data stream exceeds a threshold…”)
Chen in view of Goodall does not disclose the following, however, Chistyakov discloses the limitations below:
Outputting an analysis result of the analysis target by using the identified new analysis technique (Chistyakov: Paragraph 368, "For example, the results of the use of the models for detection of malicious files by means of which it was possible to detect the malicious file 501 may be expressed in the following table ... ")
Chen in view of Goodall and Chistyakov do not disclose the following, however, Sadeghi discloses the following:
Converting the texts extracted from each of the analysis reports into converted texts by replacing a part of each of the extracted texts with any one of a plurality of predetermined text labels (Sadeghi: Paragraph 90, “ The annotation of terms and/or tuples of terms with appropriate labels may be done in any suitable manner, for example, by a CLU engine using deterministic rules and/or statistical models. The deterministic rules may be designed by experts with knowledge of the medical field in general and/or one or more relevant subfield(s). The statistical models may be trained using any suitable corpus of medical documents, which may be generic or specific to one or more subfields…”; Paragraph 101, “Returning to the example shown in FIG. 5, occurrences of the word "hip" may be annotated with the entity type label "Anatomical Feature" (not shown), and occurrences of the words "left" and "right" may be annotated with the entity type label "Laterality"…”)
…configured to calculate an appearance frequency of each analysis technique in the plurality of analysis patterns (Sadeghi: Paragraph 172, “and determine the frequency with which that N-word sequence is followed by that punctuation mark in the training data for the statistical model.”; Paragraph 198, “In some embodiments, such probabilities may be learned by determining the frequency with which tokens having the "-itis" feature were hand-labeled with each different entity label in the training corpus. In some embodiments, the probabilities may be normalized such that, for each feature, the probabilities of being associated with each entity…”)






Claim 2 –
	Chen in view of Goodall, Chistyakov, and Sadeghi teaches the limitations of claim 1.
 Chen further discloses the following:
Executing fourth identification processing that includes identifying third analysis reports from among the accumulated analysis reports, each of the third analysis reports being an analysis report that is not associated with the first analysis patterns (Chen: Paragraph 9, "factors include a symptom, an indicator, and other descriptors of an improvement opportunity ... "; " ... A code is directed to identify one or more factors derived from the real process; and a code directed to determine one or more aggregate patterns coupled to the identified factors from the processed data ... "; Paragraph 89, "The above sequence of steps provides a way of processing structured and unstructured data for the purpose of identifying a pattern and associating such pattern to an economic value ... ")
And wherein identifying of the second analysis patterns is configured to identify the second analysis patterns from among the other analysis patterns, each of the second analysis patterns being an analysis pattern having the same pair of the analysis item and the text among analysis reports associated with the first analysis pattern, the text included in each of the second analysis patterns being different from the text included in each analysis report associated with the identified third analysis report. (Chen: Paragraph 111, "The data enrichment thought text categorization process includes two phases depicted on the diagram illustrated in FIG. 9. The Training phase is responsible for the training set creation and classification models tuning. The Run-time phase is responsible for associating of 

Claim 5 –
	Chen in view of Goodall, Chistyakov, and Sadeghi teaches the limitations of claim 1.
 Chen further discloses the following:
wherein the output processing is configured to increase the number of times of generation of the pattern information corresponding to the second analysis pattern including the analysis item and the text extracted by a given number, (Chen: Paragraph 57, "An algorithm produces set of statistics for each category based on statistical information (ex. words frequencies) produced by analyzing training records for each taxonomy category. An algorithm then compares each incoming text record (statistics derived from it) with the set of records in the training (statistics of the training set) set for a given category and produces a similarity number/probability indicating the likelihood that incoming text record contains information represented by the taxonomy node ... ")
and delete, from the storage device, the pattern information other than the pattern information including the second analysis pattern regarding which the number of times of generation is largest in a plurality of pieces of the pattern information 

Claim 7 –
	Chen in view of Goodall, Chistyakov, and Sadeghi teaches the limitations of claim 1.
 Chen further discloses the following:
wherein the analysis reports include analysis reports corresponding to each of types of the analysis target, (Chen: Paragraph 17, "describes main components of the analytical reporting components of the system according to an embodiment of the present invention ... ")
the first extraction processing is configured to carry out the extracting regarding each of the analysis reports corresponding to each of the types, (Chen: Paragraph 44, "As shown, the system extracts information from the operational systems as well as Data marts/Data warehouses 121, enriches 123 this information by processing unstructured text and voice 125, populates the present database and presents analytical reports summarizing cost improvement and revenue generation opportunities ... ")
the first identification processing is configured to carry out the identifying analysis techniques regarding each of the analysis reports corresponding to each 
the generation processing is configured to carry out the generating analysis patterns regarding each of the analysis reports corresponding to each of the types,(Chen: Paragraph 44, "As shown, the system extracts information from the operational systems as well as Data marts/Data warehouses 121, enriches 123 this information by processing unstructured text and voice 125, populates the present database and presents analytical reports summarizing cost improvement and revenue generation opportunities ... ")
the second identification processing is configured to carry out the identifying first analysis patterns regarding each of the analysis reports corresponding to each of the types, (Chen: Paragraph 116, "The patterns are then coupled to an economic value, step 607. Here, the pattern is then reported with an overall economic value. An example is provided below ... ")
the third identification processing is configured to carry out the identifying second analysis patterns regarding each of the analysis reports corresponding to each of the types, (Chen: Paragraph 8, "A step of processing the combined data with one or more business processes (e.g., customer life cycle, a company organization, or problem fix-type) to couple the business process with the structured and unstructured data is included ... ")
the second accumulation processing is configured to carry out the accumulating pattern information regarding each of the analysis reports corresponding to each of the types, (Chen: Paragraph 44, "enriches 123 this information by processing 
and the output processing is configured to carry out the outputting an analysis result regarding each of the analysis reports corresponding to each of the types.(Chen: Paragraph 119, "is a more detailed representation of Analytical Output. The application includes multiple calculations for each indicator allowing identifying which indicators are most representative of a root-cause for a given symptom. This diagram is merely an example, which should not unduly limit the scope of the claims herein. One of ordinary skill in the art would recognize many other variations, alternatives, and modifications.")

Claim 8 –
	Chen in view of Goodall, Chistyakov, and Sadeghi teaches the limitations of claims 1 and 7.
 Chen further discloses the following:
wherein the analysis target is an information processing apparatus, and the types are types of service offered to a user through operation of the information processing apparatus. (Chen: Paragraph 2 ," For example, the invention can be applied to other real operations, including services or manufacturing, such as financial services, insurance services, high technology, retail, consumer products ... ")

Claim 9 –
	Chen in view of Goodall, Chistyakov, and Sadeghi teaches the limitations of claims 1 and 7.
 Chen further discloses the following:
wherein the analysis target is an information processing apparatus, and the types are types of user offered a service through operation of the information processing apparatus. (Chen: Paragraph 2 ," For example, the invention can be applied to other real operations, including services or manufacturing, such as financial services, insurance services, high technology, retail, consumer products ... ")

Claim 10 –
	Chen in view of Goodall and Chistyakov teaches the limitations of claim 1. 
Chen further discloses the following:
wherein the output processing is configured to, when an analysis technique corresponding to the second analysis pattern including the analysis item and the text extracted is identified, output an analysis result of the analysis target based on the analysis technique identified in association with the new analysis report. (Chen: Paragraph 69, "The system also includes reporting process 413 and feedback process 415. Depending upon the embodiment, details of each of these modules have been described throughout the present specification ... ")



Claim(s) 3-4, and 6 is/are rejected with 35 U.S.C. 103 as being unpatentable over Chen (US 2003/0149586 Al) in view of Goodall (US 8090592 Bl), Chistyakov (US 2019/0114420 Al), Sadeghi (US 2014/0278448 A1) and Oehrle (US 9569729 Bl).

Claim 3 –
	Chen in view of Goodall, Chistyakov, and Sadeghi teaches the limitations of claim 1
	Chen in view of Goodall, Chistyakov, and Sadeghi does not teach the following, however, Oehrle teaches the limitations below:
wherein the second accumulation processing is configured to avoid accumulation of the pattern information including the first analysis pattern identified and the second analysis pattern identified when the pattern information including the first analysis pattern identified and the second analysis pattern identified has been already accumulated. (Oehrle: Column 105, lines 42-57, "In some embodiments, those text snippets are normalized in order to reduce the number of quasi-duplicates that do not differ in their interpretation, but also stripped as appropriate of any superfluous words that may have been used in detecting the match, and lastly augmented with any meaningful or even necessary context ... ")

Chen teaches a method for root cause analysis in unstructured data. Goodall teaches a method for multi domain anomaly pattern definition and detection. Chistyakov teaches a method for using techniques to find and display malicious possibly files. Sadeghi teaches a method for the scanning of a database of documents in order to organize and index them properly for future comparison Oehrle teaches a method for assessing characteristics of organization At the time of 

Claim 4 –
	Chen in view of Goodall, Chistyakov, and Sadeghi teaches the limitations of claim 1
	Chen in view of Goodall, Chistyakov, and Sadeghi does not teach the following, however, Oehrle teaches the limitations below:
wherein the second accumulation processing is configured to delete the pattern information that includes the first analysis pattern identified and does not include the second analysis pattern identified from the storage device when first pattern information and second pattern information have been already accumulated, the first pattern information being the pattern information that includes the first analysis pattern identified and the second analysis pattern identified, the second pattern information being the pattern information that includes the first analysis pattern identified and does not include the second analysis pattern identified. (Oehrle: Column 119, lines 59-60, "Likewise negative tone[l302] marker entered, but then deleted (e.g. "very very bad" replaced with just "bad" ... "; Column 119 line 67- Column 120 line 2, "Any other deletion or substitution in which the newer version dilutes the negativity of the prior version, including but not limited to: removal of superlatives, and insertion of any kind of hedging language ... ")



Claim 6 –
	Chen in view of Goodall, Chistyakov, and Sadeghi teaches the limitations of claim 1
	Chen further discloses the following:
wherein the output processing is configured to increase the number of times of generation of the pattern information corresponding to the second analysis pattern including the analysis item and the text extracted by a given number, (Chen: Paragraph 57, "An algorithm produces set of statistics for each category based on statistical information (ex. words frequencies) produced by analyzing training records for each taxonomy category. An algorithm then compares each incoming text record (statistics derived from it) with the set of records in the training (statistics of the training set) set for a given category and produces a similarity number/probability indicating the likelihood that incoming text record contains information represented by the taxonomy node ... ")

and delete, from the storage device, the pattern information other than the pattern information including the second analysis pattern regarding which the number of times of generation is equal to or larger than a threshold in a plurality of pieces of the pattern information including the first analysis pattern identical when the plurality of pieces of the pattern information have been accumulated in the storage device. (Oehrle: Column 91, lines 53-65, " ... which is shrinking and in general decline. Some embodiments may apply a filter based on perspective [1320] or credibility score [ 410] so as to try to eliminate low value outlier statements [1215] ... ")

Chen teaches a method for root cause analysis in unstructured data. Goodall teaches a method for multi domain anomaly pattern definition and detection. Chistyakov teaches a method for using techniques to find and display malicious possibly files. Sadeghi teaches a method for the scanning of a database of documents in order to organize and index them properly for future comparison Oehrle teaches a method for assessing characteristics of organization At the time of applicant's filed invention, one of ordinary skill in the art would have found it obvious to combine the method of Chen in view of Goodall with Oehrle as taught by Oehrle (Oehrle: Column 64, lines 26-39, " ... to be able to provide hints to the system to improve its ability to detect responses to the event.")


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Van Luchene (US 2007/0192279 A1)
Andrews (CN 104137128 A)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip N Warner whose telephone number is (571)270-7407. The examiner can normally be reached Monday-Friday 7am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on 571-272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Philip N Warner/Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624